Citation Nr: 1815525	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a lower back condition, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An April 2010 rating decision denied entitlement to service connection for a lower back condition.  Additionally, an August 2011 rating decision, inter alia, denied entitlement to service connection for PTSD.

Following the April 2010 rating decision, the Veteran did not initiate an appeal via a Notice of Disagreement (NOD).  Instead, a claim to reopen the issue on appeal was received in May 2010.  The August 2011 rating decision, inter alia, continued the denial of the service connection claim for a low back condition.  Rather than initiate an appeal via an NOD, the Veteran again submitted another claim to reopen both issues on appeal in March 2012.  A July 2012 rating decision continued the prior denial of entitlement to service connection for both PTSD and a lower back condition.  The Veteran then submitted an NOD in November 2012.  Consequently, a Statement of the Case (SOC) was issued in July 2015.  Subsequently, the Veteran timely perfected a substantive appeal to the Board (VA Form 9) in July 2015.

Applicable regulations provide that if new and material evidence was received during an appellate period following a RO decision (one year for a rating decision and 60 days for a SOC) or prior to an appellate decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367 - 68 (Fed. Cir. 2011).

In the present case, new and material evidence concerning the claims was received within one year of the April 2010 and August 2011 rating decisions in the form of the Veteran's statements, buddy statements, and private medical evidence.  As this evidence is considered as having been filed in connection with the claims that were pending at the beginning of the appeal period, the April 2010 (low back) and August 2011 (PTSD) rating decisions did not become final with respect to this issue.  See 38 C.F.R. § 3.156(b).  Accordingly, these claims remain pending, and are appropriately characterized as de novo claims for service connection.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

A claim of entitlement to service connection for a psychiatric disorder, such as PTSD, encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record shows multiple psychiatric diagnoses, including PTSD and depressive disorder, the Board has recharacterized the claim as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Of significance, the Veteran's service records are fire-related (i.e., presumed destroyed in a 1973 fire that occurred at the National Personnel Records Center (NPRC)) and determined to be unavailable for review.  In cases where the veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist in development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Based upon its review of the Veteran's claims file, the Board finds that this heightened duty to assist is not yet met and there is a further duty to assist the Veteran with his claims herein.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination to address the nature and etiology of his acquired psychiatric disorder, to include PTSD and depressive disorder; or his lower back condition, to include arthritis.  As the record suggests a possible relationship between the Veteran's claimed disabilities and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Therefore, the Board finds remand for such examinations is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination addressing the nature and etiology of his claimed lower back disability, to include arthritis.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's claimed low back condition.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination addressing the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and depression.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's claimed acquired psychiatric disorder, to include PTSD and anxiety.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination reports are responsive to this remand's directives.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

5.  After completing this and any other development deemed necessary, readjudicate the claims in light of all additional evidence.  If these claims are denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

